TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2020



                                     NO. 03-20-00176-CR


                                   Jacob Mediano, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order denying appellant’s motion to recuse. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.